DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4, 7, 8, 10 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qian (US 2014/0354900 A1).

Regarding Claim 1, Qian discloses a flexible circuit (FC) (Fig 3-5), comprising: a plurality of conductive circuit traces (44; [0036,0043-0044]; “traces”) that are substantially parallel to each other (see Fig 4; [0043]; “Signal traces 44 and slits 40 may run parallel”); and a dielectric layer (48; [0047]): having the plurality of conductive circuit traces (44) disposed therein; being configured to support (see Fig 3-5) and insulate ([0047]; 

Regarding Claim 2, Qian further discloses the FC (Fig 3-4), wherein at least some of the plurality of channels (40) extend fully through the thickness ([0040-0044]; “Slits 40 may pass completely through the dielectric”) of the dielectric layer (48).

Regarding Claim 3, Qian further discloses the FC (Fig 3-4), wherein all of the plurality of channels (40) extend fully through the thickness ([0040-0044]; “Slits 40 may pass completely through the dielectric”) of the dielectric layer (48).

Regarding Claim 4, Qian further discloses the FC (Fig 3-4), wherein at least some of the plurality of channels (40) are discontinuous (see Fig 4 showing slits 40 do not extend along the entire length).
2113 [R-l] Product-by-Process Claims 
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE 
MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE 
IMPLIED BY THE STEPS 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.) 

Regarding Claim 7, Qian further discloses the FC (Fig 3-4), wherein at least some of the plurality of channels are formed (by laser processing ([0057] “Slits 40 may be formed by removing material from flexible printed circuit cable 26 (e.g., using die cutting, using a movable cutting head such as a drill, using a laser-cutting scheme”)).
Claim states a “formed by laser processing” but “formed by laser processing” does not represent product structure but only refers to the process by which a channel is formed.  Thus Claim is a product claim that recites a process step(s) of laser processing and is thus treated as a product-by-process claim.

Regarding Claim 8, Qian further discloses the FC (Fig 3-4), wherein all of the plurality of channels are formed (by laser processing ([0057] “Slits 40 may be formed by removing material from flexible printed circuit cable 26 (e.g., using die cutting, using a movable cutting head such as a drill, using a laser-cutting scheme”)).
Claim states a “formed by laser processing” but “formed by laser processing” does not represent product structure but only refers to the process by which a channel is formed.  Thus Claim is a product claim that recites a process step(s) of laser processing and is thus treated as a product-by-process claim.

Regarding Claim 10, Qian further discloses the FC (Fig 3-4), wherein at least some of the plurality of conductive circuit traces (44; [0036,0043-0044]; “traces”) are formed of copper ([0036]; “printed circuit signal paths may sometimes be referred to as lines, traces, or interconnects and may be formed from conductive materials such as metal (e.g., copper, gold, aluminum”) or aluminum ([0036]; “printed circuit signal paths may sometimes be referred to as lines, traces, or interconnects and may be formed from conductive materials such as metal (e.g., copper, gold, aluminum”).

Regarding Claim 20, Qian discloses a flexible circuit (FC) (Fig 3-5), comprising: a plurality of conductive circuit trace means (44; [0036,0043-0044]; “traces”) that are substantially parallel to each other (see Fig 4; [0043]; “Signal traces 44 and slits 40 may run parallel”); and a dielectric layer means (48; [0047]) for: having the plurality of conductive circuit trace means (44) disposed therein; supporting (see Fig 3-5) and insulating ([0047]; “dielectric”, “polyimide”, “polymer”) the plurality of conductive circuit trace means (44); and defining a plurality of channel means (40; [0040-0044]; “slits”) extending at least partially through a thickness ([0040-0044]; “Slits 40 may pass completely through the dielectric”) of the dielectric layer means (48), wherein the plurality of channel means (40) are arranged between (see Fig 4) the plurality of conductive circuit trace means (44) and substantially parallel thereto and are configured to provide increased flexibility  ([0040-0044]; “prevent flexible printed circuit cable 26 from becoming overly stiff, which could lead to stresses that could cause connectors and other electrical joints to become disconnected”) of the FC.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Qian (US 2014/0354900 A1) as applied to claim 4.

Regarding Claim 5, Qian discloses the limitations of the preceding claim.
The structure disclosed by Qian (Fig 3-4) could perform the function of improved folding of the FC ([0040-0044]), though Qian (Fig 3-4) does not explicitly disclose wherein a discontinuity of the at least some of the plurality of channels corresponds to a perforation pattern to provide for improved folding of the FC.
(Note that the claim has not defined a datum of reference for the folding nor a direction of perforation pattern, as Qian teaches of a perforation pattern as Qian shows a plurality of spaced apart slots in Fig 4).
Qian more closely teaches of a FC (in Fig 9), wherein a discontinuity of the at least some of the plurality of channels (40-1, 40-2, 40-3) corresponds to a perforation pattern to provide for improved folding ([0051]; “There are three illustrative bend axis locations in FIG. 9”; increasing bending axes allows for improving folding as more bending areas are provided) of the FC.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the FC as disclosed by Qian (Fig 3-4), wherein a discontinuity of the at least some of the plurality of channels corresponds to a perforation pattern to provide for improved folding of the FC as taught by Qian (Fig 9), in order to reduce stiffness, and allow for bending around multiple bending axes (Qian, [0043,0051]; improves folding of the FC by reducing stiffness and allowing for more bending locations/axes).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Qian (US 2014/0354900 A1) as applied to claim 4, and further in view of Lia (US 5,262,590).

Regarding Claim 6, Qian discloses the limitations of the preceding claim.
The structure disclosed by Qian could perform the function of increased support or strength ([0040-0044]), though Qian does not explicitly disclose wherein a discontinuity of the at least some of the plurality of channels provides increased support or strength of the FC.
Furthermore Lia teaches of a flexible circuit (FC) (Fig 3-6), comprising: a plurality of conductive circuit traces (14; Column 4, lines 18-62; “elongated traces”) that are substantially parallel to each other (see Fig 3); and a dielectric layer (17; Column 4, lines 31-44, Column 6, lines 6-55, Column 7, lines 24-66; “substrate”): having the plurality of conductive circuit traces (14) disposed therein; being configured to support and insulate (17; Column 4, lines 31-44, Column 6, lines 6-55, Column 7, lines 24-66; “substrate”, “polyimide”, “polyester”, “Mylar”) the plurality of conductive circuit traces (14); and defining a plurality of channels (25A-25H; Column 5, lines 3-50, Column 7, lines 45-54; “elongated slots”) extending at least partially through a thickness (see Fig 3A showing slots 25E in area without conductor ground planes) of the dielectric layer (17), wherein at least some of the plurality of conductive circuit traces (14) are formed of copper (Column 6, lines 6-Column 7, line 48; “Copper”) or aluminum, wherein a discontinuity (at 25) of the at least some of the plurality of channels provides increased support or strength of the FC (Abstract, Column 1, line 5-Column 2, line 27; “improve the integrity of the assembly, and to reduce buckling”; increased support or strength of the FC by preventing buckling when folded).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the FC as disclosed by Qian, wherein a discontinuity of the at least some of the plurality of channels provides increased support or strength of the FC as taught by Lia, in order to improve the integrity, enhance abilities, prevent anomalies, improve mechanical performances and to reduce buckling (Lia, Abstract, Column 1, line 64-Column 2, line 27).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Qian (US 2014/0354900 A1) as applied to claim 7, and further in view of Watanabe (US 2014/0174796 A1).

Regarding Claim 9, Qian discloses the limitations of the preceding claim and Qian further discloses laser processing ([0057] “Slits 40 may be formed by removing material from flexible printed circuit cable 26 (e.g., using die cutting, using a movable cutting head such as a drill, using a laser-cutting scheme”).
Qian does not disclose the FC, wherein the further comprises defining an identifier in a surface of the dielectric layer, and wherein the identifier identifies at least one of a type of the FC and an installation location for the FC.
Watanabe teaches of a flexible printed circuit board (Fig 1-3) comprising an identifier (15; [0004,0010-0011,0037-0038,0077-0080,0087]; “a product symbol, a fold index serving as a mark for use in folding the flexible printed circuit board”) in a surface of a dielectric layer (10,13), and wherein the identifier (15) identifies ([0004,0010-0011,0037-0038,0077-0080,0087]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the FC as disclosed by Qian, (wherein the laser processing further comprises) defining an identifier in a surface of the dielectric layer, and wherein the identifier identifies (at least one of a type of the FC and an installation location for the FC) as taught by Watanabe, in order to provide symbols, numbers, letters or marks indicating folding index or product symbol or provide good visibility, prevent peeling and allow the FC to be visually recognizable (Watanabe, [0004,0010-0011,0037-0038,0077-0080,0087]).
Claim states “wherein the identifier identifies at least one of a type of the FC and an installation location for the FC” however it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)
Claim states a “formed by laser processing” but “formed by laser processing” does not represent product structure but only refers to the process by which a channel is formed.  Thus Claim is a product claim that recites a process step(s) of laser processing and is thus treated as a product-by-process claim.

Claims 11 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lia (US 5,262,590) in view of Qian (US 2014/0354900 A1).

Regarding Claim 11, Lia discloses a method (Column 7, lines 30-66) of forming a flexible circuit (FC) (Fig 3-6), the method comprising: providing a first dielectric layer (17; Column 4, lines 31-44, Column 6, lines 6-55, Column 7, lines 24-66; “substrate”); applying a plurality of conductive circuit traces (14; Column 4, lines 18-62; “elongated traces”) that are substantially parallel to each other (see Fig 3) to the first dielectric layer; providing a second dielectric layer (33; Column 6, lines 1-15) atop the first dielectric layer (17) to form a third dielectric layer (33) having the plurality of conductive traces disposed therein (see Fig 6) and being configured to support and insulate (see Fig 6) the plurality of conductive traces (14); and forming a plurality of channels (25A-25H; Column 5, lines 3-50, Column 7, lines 45-54; “elongated slots”) extending at least partially through a thickness, wherein the plurality of channels are configured to provide increased flexibility of the FC (Column 1, line 49-Column 2, line 27).
Lia does not disclose providing a second dielectric layer atop the first dielectric layer and the plurality of conductive circuit traces and forming a plurality of channels extending at least partially through a thickness of the third dielectric layer, wherein the plurality of channels are arranged between the plurality of conductive circuit traces and substantially parallel thereto.
Qian teaches of a flexible circuit (FC) (see Fig 3-5; [0038]; “flexible printed circuit cable 26 may be bent around bend axis 38”), comprising: providing a first dielectric layer (48; [0047]; “dielectric”, “polyimide”, “polymer”); applying a plurality of conductive circuit traces (44; [0036,0043-0044]; “traces”) that are substantially parallel (see Fig 4; [0043]; “Signal traces 44 and slits 40 may run parallel”) to each other to the first dielectric layer (48); providing a second dielectric layer (48) atop the first dielectric layer (48) and the plurality of conductive circuit traces (44) to form a third dielectric layer (48) having the plurality of conductive traces (44) disposed therein and being configured to support and insulate the plurality of conductive traces (44); and forming a plurality of channels (40; [0040-0044]; “slits”) extending at least partially through a thickness ([0040-0044]; “Slits 40 may pass completely through the dielectric”) of the third dielectric layer (48; [0040-0044]), wherein the plurality of channels (25) are arranged between the plurality of conductive circuit traces (44) and substantially parallel thereto and are configured to provide increased flexibility ([0040-0044]; “prevent flexible printed circuit cable 26 from becoming overly stiff, which could lead to stresses that could cause connectors and other electrical joints to become disconnected”) of the FC.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Lia, comprising providing a second dielectric layer atop the first dielectric layer and the plurality of conductive circuit traces and forming a plurality of channels extending at least partially through a thickness of the third dielectric layer, wherein the plurality of channels are arranged between the plurality of conductive circuit traces and substantially parallel thereto as taught by Qian, in order to reduce overt stiffness, allow for installation within an electronic device, provide flexibility, allow for additional support, allow for additional electrical arrangements like ground planes or vias, reduce interference, and allow for bending around multiple bending axes (Qian, [0038-0051]) and furthermore provide some level of covering as upper layers cover lower layers.

Regarding Claim 12, Lia in view of Qian teaches the limitations of the preceding claim and Qian further teaches the method (Fig 3-5), wherein at least some of the plurality of channels (40) extend fully through the thickness ([0040-0044]; “Slits 40 may pass completely through the dielectric”) of the third dielectric layer (48).

Regarding Claim 13, Lia in view of Qian teaches the limitations of the preceding claim and Qian further teaches the method (Fig 3-5), wherein all of the plurality of channels (40) extend fully through the thickness ([0040-0044]; “Slits 40 may pass completely through the dielectric”) of the third dielectric layer (48).

Regarding Claim 14, Lia in view of Qian teaches the limitations of the preceding claim and Lia further teaches the method (Fig 3), wherein at least some of the plurality of channels (25) are discontinuous (see Fig 3 showing slits 25A-25H do not extend along the entire length).

Regarding Claim 15, Lia in view of Qian teaches the limitations of the preceding claim and Lia further teaches the method (Fig 3), wherein a discontinuity of the at least some of the plurality of channels (25) corresponds to a perforation pattern to provide for improved folding of the FC (Abstract, Column 1, line 5-Column 2, line 27; “improve the integrity of the assembly, and to reduce buckling”, “due to buckling of the outer layers following multiple flexure operations”, “subject to multiple flexural excursions”; improves folding of the FC by preventing buckling when folded).

Regarding Claim 16, Lia in view of Qian teaches the limitations of the preceding claim and Lia further teaches the method (Fig 3), wherein a discontinuity of the at least some of the plurality of channels (25) provides increased support or strength of the FC (Abstract, Column 1, line 5-Column 2, line 27; “improve the integrity of the assembly, and to reduce buckling”, “due to buckling of the outer layers following multiple flexure operations”, “subject to multiple flexural excursions”; increased support or strength of the FC by preventing buckling when folded).

Regarding Claim 17, Lia in view of Qian teaches the limitations of the preceding claim.
Lia does not disclose the method (Fig 3), wherein at least some of the plurality of channels are formed by laser processing.
Qian further teaches the FC (Fig 3-4), wherein at least some of the plurality of channels are formed (by laser processing ([0057] “Slits 40 may be formed by removing material from flexible printed circuit cable 26 (e.g., using die cutting, using a movable cutting head such as a drill, using a laser-cutting scheme”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Lia in view of Qian, wherein at least some of the plurality of channels are formed by laser processing as taught by Qian, in order to remove material and provide a removal technique, and allow for straight slits (Qian, [0057]).

Regarding Claim 18, Lia in view of Qian teaches the limitations of the preceding claim.
Lia does not disclose the method (Fig 3), wherein all of the plurality of channels are formed by laser processing.
Qian further teaches the FC (Fig 3-4), wherein all of the plurality of channels are formed (by laser processing ([0057] “Slits 40 may be formed by removing material from flexible printed circuit cable 26 (e.g., using die cutting, using a movable cutting head such as a drill, using a laser-cutting scheme”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Lia in view of Qian, wherein all of the plurality of channels are formed by laser processing as taught by Qian, in order to remove material and provide a removal technique, and allow for straight slits (Qian, [0057]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lia (US 5,262,590) in view of Qian (US 2014/0354900 A1) as applied to claim 17, and further in view of Downes (US 2003/0024913 A1) and Watanabe (US 2014/0174796 A1).

Regarding Claim 19, Lia in view of Qian teaches the limitations of the preceding claim, including a laser processing.
Lia does not disclose the method, wherein the laser processing further comprises defining an identifier in a surface of the third dielectric layer, and wherein the identifier identifies at least one of a type of the FC and an installation location for the FC.
Downes teaches of a method ([0037-0090,0117]), wherein laser processing comprises defining an identifier (Abstract,[0001,0058,0111-0125]; “marks”) in a surface of the third dielectric layer, and wherein the identifier identifies at least one of a type ([0125]; “circuitry is adjacent to the specified marking region”, “locate circuit features”) of the FC and an installation location for the FC.
Watanabe teaches of a flexible printed circuit board (Fig 1-3) comprising an identifier (15; [0004,0010-0011,0037-0038,0077-0080,0087]; “a product symbol, a fold index serving as a mark for use in folding the flexible printed circuit board”) in a surface of a dielectric layer (10,13), and wherein the identifier (15) identifies ([0004,0010-0011,0037-0038,0077-0080,0087]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Lia in view of Qian, wherein the laser processing further comprises defining an identifier in a surface of the third dielectric layer, and wherein the identifier identifies at least one of a type of the FC and an installation location for the FC as taught by Downes and Watanabe, in order to provide a readable mark, provide high resolution (Downes, Abstract,[0001,0058,0111-0125]), and in order to provide symbols, numbers, letters or marks indicating folding index or product symbol or provide good visibility, prevent peeling and allow the FC to be visually recognizable (Watanabe, [0004,0010-0011,0037-0038,0077-0080,0087]).
Claim states “wherein the identifier identifies at least one of a type of the FC and an installation location for the FC” however it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896